DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 November 2021, with respect to the rejections under 35 USC 101, and 35 USC 112(b) have been fully considered and are persuasive, in light of the amendments.  The rejection of claims 1 – 6, 9 – 11, 13 – 17, and 19 under 35 USC 101 and claims 7, 8, 12, and 18 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 November 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoon et al. (US PGPUB 2017/0296827 – previously cited) in view of Mann et al. (USPN 5,040,534).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US PGPUB 2017/0296827 – previously presented) in view of Mann et al. (USPN 5,040,534).
Regarding claims 1, 2, 13, and 14, Yoon discloses a system and method for managing cardiac pacing in a patient, comprising: a pacing analyzer circuit configured to: receive pacing rates (e.g. paragraph 41), generate a rate distribution, extract a feature, and detect an indication (e.g. paragraphs 42 – 47), and a control circuit configured to adjust a pacing therapy (e.g. paragraph 51).  Yoon, however, does not 
Mann teaches it is known to use a histogram which provides numeric and graphic representations of a sensor-indicated pacing rate distribution in order to allow an assessment of the appropriateness of the programmed activity response parameters (e.g. column 17, lines 43 – 52).  It would have been obvious to one having ordinary skill in the art to modify the device and method as taught by Yoon with assessing the appropriateness of the stimulation based on the pacing rate as taught by Mann, since such a modification would provide the predictable results of effectively determining if the pacing was done in error.
Regarding claims 3 – 6 and 15 – 17, the claims recite well known parameters (i.e. peak density, morphological patterns, slope direction).  One of ordinary skill in the art would have arrived at using these parameters using only routine experimentation in order to determine an indication of pacing rate.
Regarding claims 7, 8, 11, 18, and 20, Yoon teaches the invention as described above, but does not specifically recite a physical activity sensor or a respiration sensor or correlating the pacing distribution with the information about physical activity.  Mann teaches it is known to use a sensor to determine an exercise level, and correlating the pacing distribution with the information about physical activity (e.g. column 20 line 41 – column 21, line 23). It would have been obvious to one having ordinary skill in the art to modify the device as taught by Yoon with correlating the pacing rate distribution with information about patient physical activity, since it is known that physical activity and metabolic demand will cause changes in the intrinsic heart rate, and thus will require pacing rate to change.
Regarding claims 9, 10, and 19, Yoon discloses switching to a non-atrial tracking pacing mode (e.g. paragraph 48).
Regarding claim 12, Yoon discloses an electrostimulation circuit as claimed (e.g. paragraph 28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792